United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.H., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
CORPS OF ENGINEERS, New Orleans, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0778
Issued: June 25, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 19, 2015 appellant filed a timely appeal from an October 8, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a recurrence of his
accepted January 13, 2003 injury requiring medical treatment as of March 12, 2011.
FACTUAL HISTORY
This is the second appeal before the Board. Appellant, a 53-year-old civil engineering
technician, injured his lower back on January 13, 2003. He filed a claim for benefits on
1

5 U.S.C. § 8101 et seq.

January 13, 2003 which OWCP accepted for displacement of lumbar intervertebral disc. By
decision dated August 22, 2003, OWCP reduced appellant’s compensation benefits to zero,
finding that he failed to cooperate with rehabilitation efforts based on his refusal to cooperate
with a nurse intervention program. By decision dated December 10, 2003, it denied
reconsideration. In a decision dated September 2, 2004,2 the Board reversed the August 22, 2003
decision and reinstated appellant’s compensation benefits, finding that his refusal to cooperate
with the nurse intervention program did not constitute a refusal to undergo vocational
rehabilitation under section 8113(b) of FECA and section 10.519(c) of OWCP regulations. The
complete facts of this case are set forth in the Board’s September 2, 2004 decision and are
incorporated herein by reference.
By decision dated July 18, 2005, OWCP terminated appellant’s compensation for wageloss benefits, finding that he no longer had any disability due to his accepted displaced lumbar
intervertebral disc condition. Appellant’s medical benefits were not terminated. He retired from
the employing establishment on August 3, 2005.
On March 26, 2014 appellant filed a Form CA-2 claim for a recurrence of medical
condition, alleging that he required medical treatment as of March 12, 2011 causally related to his
accepted January 13, 2003 employment injury.
By letter dated April 11, 2014, OWCP advised appellant that it required additional factual
and medical evidence, including a comprehensive medical report, to support his claim that his
alleged condition as of March 12, 2011 was causally related to his accepted condition of
displacement of his lumbar intervertebral disc. It noted that, according to records on file, he had
not received medical treatment for his work-related condition since May 25, 2005.
On May 19, 2014 appellant submitted 379 pages of brief progress notes and hospital
reports from the North Texas Veterans Administration Health Care System dating from 2006
to 2011. These reports discussed and made findings regarding various medical conditions; most
of these conditions, however, were not accepted by OWCP and were not related to appellant’s
accepted injury.
From appellant’s submission the relevant medical evidence included a clinical note dated
March 24, 2011 from Dr. Madhavi Rajulapalli, a specialist in internal medicine, who noted that
appellant was treated for lumbago. Dr. Rajulapalli also submitted an April 18, 2011 progress
note in which he reported that the results of a magnetic resonance imaging (MRI) scan of the
lumbar spine showed a prominent bulge at L2-3 and a mild disc bulge at L4-5 which slightly
indents the canal without causing severe stenosis. The record also contains progress notes from
January, August, and November 2012 which document that appellant was experiencing low back
pain.
By decision dated October 8, 2014, OWCP denied the claim for a recurrence of his
medical condition.

2

Docket No. 04-584 (issued September 2, 2004).

2

LEGAL PRECEDENT
A recurrence of a medical condition is defined under OWCP’s implementing federal
regulations as a documented need for further medical treatment after release from treatment for
the accepted condition or injury when there is no accompanying work stoppage.3 Continuous
treatment for the original condition or injury is not considered a need for further medical
treatment after release from treatment, nor is an examination without treatment.4
An employee has the burden of establishing that he or she sustained a recurrence of a
medical condition that is causally related to his or her accepted employment injury. To meet this
burden, the employee must submit medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, supports that the condition is causally related
and supports his or her conclusion with sound medical rationale.5
ANALYSIS
In the instant case, appellant has not provided a medical report with a rationalized,
probative opinion which relates his claimed recurrence as of March 12, 2011 to his January 13,
2003 work injury. For this reason, he has not met his burden to establish his claim that he
sustained a recurrence of his medical condition causally connected to his accepted employment
condition. OWCP, therefore, properly denied the claim for a recurrence.
In support of his claim, appellant submitted the March 24, 2011 clinical note and
April 18, 2011 progress report from Dr. Rajulapalli. In his March 24, 2011 note, Dr. Rajulapalli
reported that he was treating appellant for lumbago and advised in his April 18, 2011 progress
report that the results of a lumbar MRI scan showed a prominent bulge at L2-3 and a mild disc
bulge at L4-5. These brief reports, however, did not contain an opinion describing how
appellant’s accepted displacement of lumbar intervertebral disc injury condition would have
been competent to cause the claimed recurrence of medical condition and necessitated medical
treatment in 2011. This is especially critical given the paucity of medical evidence relating to
appellant’s accepted back condition from 2005 to 2011. As noted, appellant has the burden of
proof to submit rationalized medical evidence establishing the relationship of the claimed
recurrence to the original injury. The weight of the medical opinion is determined by the
opportunity for and thoroughness of examination, the accuracy and completeness of physician’s
knowledge of the facts of the case, the medical history provided, the care of analysis manifested,
and the medical rationale expressed in support of stated conclusions.6
Appellant has not submitted a physician’s reasoned opinion in which the physician
explains the reasons why appellant’s current condition as of March 12, 2011 was causally related
3

20 C.F.R. § 10.5(y). See also R.B., Docket No. 13-1663 (issued July 29, 2014).

4

Id. See also S.C., Docket No. 15-146 (issued March 9, 2015).

5

See Ronald A. Eldridge, 53 ECAB 218 (2001).

6

See Ann C. Leanza, 48 ECAB 115 (1996).

3

to the January 13, 2003 work injury and only now required medical treatment. For these reasons,
the medical evidence is insufficient to establish a recurrence of a medical condition causally
related to the accepted displacement of lumbar intervertebral disc injury. The Board therefore
affirms OWCP’s October 8, 2014 decision.
CONCLUSION
The Board finds that appellant has not met his burden to establish a recurrence of his
January 13, 2003 injury requiring medical treatment as of March 12, 2011.
ORDER
IT IS HEREBY ORDERED THAT the October 8, 2014 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: June 25, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

